NOT FOR PUBLICATION                        FILED
                                                                         DEC 16 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MANUK MURADKHANYAN,                             No. 14-72196

              Petitioner,                       Agency No. A047-198-131

 v.                                             MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 13, 2016**
                                 San Francisco, CA

Before: BERZON and MURGUIA, Circuit Judges, and BLOCK,*** District Judge.

      Petitioner Manuk Muradkhanyan petitions for review of an order of removal

from the Board of Immigration Appeals (BIA), based on Muradkhanyan’s

conviction of an aggravated felony. 8 U.S.C. § 1227(a)(2)(A)(iii).


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
           The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Frederic Block, District Judge for the Eastern District of
New York, sitting by designation.
                                          1
      By statute, we lack jurisdiction to review a removal order against an alien

who committed an aggravated felony where the aggravated felony led to removal.

See 8 U.S.C. § 1252(a)(2)(C); Daas v. Holder, 620 F.3d 1050, 1053 (9th Cir.

2010). We review only whether Muradkhanyan’s underlying offense was an

aggravated felony. Kwong v. Holder, 671 F.3d 872, 876 (9th Cir. 2011). We also

have jurisdiction to consider whether the proceedings violated constitutional due

process. See 8 U.S.C. § 1252(a)(2)(D); Rodriguez-Castellon v. Holder, 733 F.3d

847, 852 (9th Cir. 2013). Whether an offense is an aggravated felony is a legal

question, and the panel reviews de novo. Barragan-Lopez v. Holder, 705 F.3d

1112, 1114 (9th Cir. 2013). We affirm the BIA’s conclusions and deny

Muradkhanyan’s petition for review.

   1. In a removal proceeding, the government “bears the burden of establishing

by clear, unequivocal, and convincing evidence, all facts supporting deportability.”

Ayala-Villanueva v. Holder, 572 F.3d 736, 737 n.3 (9th Cir. 2009) (citing Chau v.

INS, 247 F.3d 1026, 1029 n.5 (9th Cir. 2001)). Here, the government offered clear

and convincing evidence that Muradkhanyan was convicted of conspiracy

racketeering under 18 U.S.C. § 1962(d). Though the judgment of conviction for

Muradkhanyan listed 18 U.S.C. § 1926(d) as the statute of conviction—a non-

existent provision—other parts of the judgment, the underlying indictment, and the

federal code all make clear Muradkhanyan was convicted under 18 U.S.C. §

                                         2
1962(d). The BIA permissibly looked to this evidence to find the existence of

Muradkhanyan’s conviction. 8 C.F.R. § 1003.41(d).

   2. Aggravated felonies include “an offense described in section 1962 of Title

18 (relating to racketeer influenced corrupt organizations) . . . for which a sentence

of one year imprisonment or more may be imposed[.]” 8 U.S.C. § 1101(a)(43)(J).

Muradkhanyan’s conviction for conspiracy racketeering under 18 U.S.C. § 1962(d)

“qualifies as an aggravated felony on its face.” See United States v. Gonzalez-

Corn, 807 F.3d 989, 991 (9th Cir. 2015).

   3. Muradkhanyan also raises procedural challenges to the proceedings before

the immigration judge. Such challenges require showing prejudice. See Gutierrez

v. Holder, 662 F.3d 1083, 1090–91 (9th Cir. 2011). Muradkhanyan does not

attempt to show prejudice, and his argument that showing prejudice is unnecessary

must fail. See Chuyon Yon Hong v. Mukasey, 518 F.3d 1030, 1035 (9th Cir. 2008).

      PETITION DENIED.




                                           3